Per Curiam.

Appellant, as plaintiff below, brought this action in the county court of Yuma county to quiet title to certain lands in Yuma county. Defendants Ellis and Clark answered, and also by cross complaint asked that title to the land in question be quieted in them. Shea disclaimed. On the trial plaintiff offered two certain tax deeds which were held by the court to be void on their face, and therefore inadmissible. These deeds, so offered by plain*394tiff, constituted its sole evidence of title. They were each void on their face for various reasons not necessary to point but. Indeed, appellant .makes no claim in its brief to the contrary, hut contents itself with certain objections to appellees’ title which cannot be raised by appellant, under the ruling in Foster v. Clark, 21 Col. App., 192; 121 Pac., 130.
The judgment of the county court is affirmed.

Affirmed.